Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 3/2/2022 has been entered. Claim(s) 1-20 is/are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barde (U.S. Patent App Pub in view of 20040268400) in view of  Wengrovitz (U.S. Patent App Pub in view of 20120075465).

	Regarding claim 1,
(See paragraphs 29, 61,claim 11, Barde teaches receiving a request from a client to obtain the a first video )
beginning the process of establishing the first communications path from the server to the first device; (See paragraphs 63-65, 52, Barde teaches beginning buffering video content until read)
establishing second communications path from the server to the first device while the first communications path is being established, wherein the second communications path can be used to transmit a plurality of periodically refreshed images while the first communications path is being established; (See paragraphs 63-65, 52, Barde teaches send the static images and start showing them)
transmitting the plurality of periodically refreshed images from the server to the first device using the second communications path while the first communications path is being established; and (See paragraphs 52, 54, 55, Barde teaches transmitting a still images display of multiple images while the video is buffering)
transmitting the first video stream from the server to the first device using the first communications path once it has been established, and then shutting down the transmission of the plurality of periodically refreshed images using the second communications path. (See paragraphs 52, 54, 55, Barde teaches transmitting a still images display of multiple images while the video is buffering and fading out the still image in favor of the video playing)
(See paragraphs 58-59, Wengrovitz  teaches a first camera used to send video surveillance to s display of a client)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Barde with Wengrovitz  because both deal with sending content to a client. The advantage of incorporating the above limitation(s) of Wengrovitz  into Barde is that Wengrovitz  teaches a processor sets the faster-than-real-time output rate, and the output interface providing video stream at faster-than-real-time output rate, thus allowing resolution and size of selected streams displayed on the display to be optimally controlled so as to display critical spatial and temporal information. The device increases spatial resolution of the controlled digital video stream, thus minimizing the loss of critical information, and providing additional information about scenes, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Wengrovitz  )

	Regarding claim 2,
Barde and Wengrovitz teach the method according to claim 1, further comprising: a network switch adapted to receive the first request from the first device, and transmit the same to the server, establish both the first and second communication paths between the server and the first device through the network switch, (See paragraphs 32, 63-65, Barde teaches a network switch/router acting as an intermediary between the server and the client to relay messages and data) 
(See paragraphs 32,  52, 54, 55, Barde teaches transmitting a still images display of multiple images while the video is buffering and fading out the still image in favor of the video playing with the use of a switch/router)
is further adapted to receive both of the transmitted plurality of periodically refreshed images and first video stream from the server and transmit both of the same to the first device. (See paragraphs 32,  52, 54, 55, Barde teaches transmitting a still images display of multiple images while the video is buffering and fading out the still image in favor of the video playing with the use of a switch/router intermediary)
Barde does not explicitly teach but Wengrovitz teaches the first camera can be used to send the content to a client in place of another device such as the server. (See paragraphs 58-59, Wengrovitz  teaches a first camera used to send video surveillance to s display of a client) See motivation for claim 1.

	Regarding claim 3,
Barde and Wengrovitz teach the method according to claim 2, further comprising: transmitting a second request by the network switch to the server to generate and transmit a plurality of periodically refreshed images using a second communications path.  (See paragraphs 29, 61, claim 8, 11, Barde teaches second request through the router/switch to generated the images)
Barde does not explicitly teach but Wengrovitz teaches the first camera can be used to send the content to a client in place of another device such as the server. (See paragraphs 58-59, Wengrovitz  teaches a first camera used to send video surveillance to s display of a client) See motivation for claim 1.

	Regarding claim 4,
Barde and Wengrovitz teach the method according to claim 1, wherein both the first and second communications path are the same physical high bandwidth internet protocol based communications path capable of transmitting video signals. (See paragraphs 52, 64, Barde teaches high bandwidth path for video over the internet)

	Regarding claim 5,
Barde and Wengrovitz teach the method according to claim 1, wherein the first and second communications path are different physical internet protocol based communications paths. (See paragraphs 40, 52, 64, Barde teaches different content using different paths over the internet aka ip)

	Regarding claim 6,
Barde and Wengrovitz teach the method according to claim 1.
Wengrovitz further teaches wherein the video surveillance system is part of an enterprise management system. (See paragraphs 23, 52, Wengrovitz teaches video surveillance system) See motivation to combine for claim 1.

	Regarding claim 7,
(See paragraphs 29, 30, 52, Barde teaches client devices and server devices communicating wired wireless)

	Regarding claim 8,
Barde teaches an enterprise management system (system) including a video surveillance function feature, comprising, among other components: a server adapted to generate both video and periodically refreshed images, and to respond to requests for the same; (See paragraphs 63-65, 52, Barde teaches generate the static images and start showing them and generate videos)
a first device adapted to receive and display both video and periodically refreshed images, and to generate a first request to the server for a first video stream generated by the server to be transmitted using a first communication path; (See paragraphs 63-65, 52, Barde teaches send the static images and start showing them while buffering the video on the client)
the enterprise management system adapted to generate commands to establish the first communications path from the server to the first device, and ; (See paragraphs 63-65, 52, Barde teaches beginning buffering video content until read)
to generate commands to establish a second communications path from the server to the first device while the first communications path is being established, and wherein the second communications path can be used to transmit a plurality of periodically refreshed images while the first communications path is being established. (See paragraphs 63-65, 52, Barde teaches send the static images and start showing them with the buffering of the video is happening)
Barde does not explicitly teach but Wengrovitz teaches the first camera can be used to send the content to a client in place of another device such as the server. (See paragraphs 58-59, Wengrovitz  teaches a first camera used to send video surveillance to s display of a client)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Barde with Wengrovitz  because both deal with sending content to a client. The advantage of incorporating the above limitation(s) of Wengrovitz  into Barde is that Wengrovitz  teaches a processor sets the faster-than-real-time output rate, and the output interface providing video stream at faster-than-real-time output rate, thus allowing resolution and size of selected streams displayed on the display to be optimally controlled so as to display critical spatial and temporal information. The device increases spatial resolution of the controlled digital video stream, thus minimizing the loss of critical information, and providing additional information about scenes, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Wengrovitz  )

	Regarding claim 9,
Barde and Wengrovitz teach the system according to claim 8, further comprising: a network switch adapted to receive the first request from the first device and transmit the first request to the server for the first video stream, receive both video and periodically refreshed images from the server, and (See paragraphs 32, 63-65, Barde teaches a network switch/router acting as an intermediary between the server and the client to relay messages and data)
transmit both video and periodically refreshed images to the first device, generate commands to establish the first and second communications paths, and (See paragraphs 32,  52, 54, 55, Barde teaches transmitting a still images display of multiple images while the video is buffering and fading out the still image in favor of the video playing with the use of a switch/router intermediary)
generate commands to terminate the second communications path once the first communications path is established and transmitted the first video stream. (See paragraphs 32,  52, 54, 55, Barde teaches transmitting a still images display of multiple images while the video is buffering and fading out the still image in favor of the video playing with the use of a switch/router)
Barde does not explicitly teach but Wengrovitz teaches the first camera can be used to send the content to a client in place of another device such as the server. (See paragraphs 58-59, Wengrovitz  teaches a first camera used to send video surveillance to s display of a client) See motivation for claim 1.

	Regarding claim 10,
Barde and Wengrovitz teach the system according to claim 8, wherein both the first and second communications path are the same physical high bandwidth internet protocol based communications path capable of transmitting video signals. (See paragraphs 52, 64, Barde teaches high bandwidth path for video over the internet)


Barde and Wengrovitz teach the method according to claim 8, wherein the first and second communications path are different physical internet protocol based communications paths. (See paragraphs 40, 52, 64, Barde teaches different content using different paths over the internet aka ip)
	
Regarding claim 12,
Barde and Wengrovitz teach the system according to claim 8, wherein the first device can be any type of electronic device capable of wireless or wired communications. (See paragraphs 29, 30, 52, Barde teaches client devices and server devices communicating wired wireless)

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “Therefore, the Applicants respectfully submit that Barde and Wengrovitz, whether taken alone or in combination, fail to disclose the claim feature of "establishing second communications path from the first camera to the first device while the first communications path is being established, wherein the second communications path can be used to transmit a plurality of periodically refreshed images while the first communications path is being established," and therefore fail to make a prima facie 

Examiner’s response: Examiner respectfully disagrees. As a first note, the broadest reasonable interpretation of the limitation “establishing second a second communications path from the first camera to the first device while the first communications path is being established, wherein the second communications path can be used to transmit a plurality of periodically refreshed images while the first communications path” would include the second communication path is inoperable because “the second communications path can be used to transmit a plurality of periodically refreshed images while the first communications path is being established”. Therefore, it does not have to be used. Further, Claim 4 states that a first and second path could be the same path. The claim reads “wherein both the first and second communications path are the same physical high bandwidth internet protocol based communications path capable of transmitting video signals”. Therefore, the first and second communications path can be the same path which renders applicants arguments moot. Even though examiner believes the BRI render the arguments moot, Examiner has argued what the Applicant believes the claims state, even though Examiner disagrees. 

Examiner points to at least paragraphs 37 and 32. These sections teach “Different pieces of streaming media content are illustrated in FIG. 2 as different content files 204. In general, a piece of streaming media content may be stored as multiple files, 
These section show that the different content, still images and video can be segmented and placed on different content servers and then downloaded from the different servers. The first channel will be from the first server to the client and the second channel will be from the second server to the client. Therefore the limitations are taught by the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	15.  Claims 1-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of United States Patent 10855730.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-12 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444